Citation Nr: 1825239	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which, in pertinent part, denied service connection for PTSD with major depressive disorder.


FINDING OF FACT

PTSD was initially diagnosed during active service


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1111, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for PTSD is warranted as she was initially diagnosed with the claimed disorder during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304.  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If that burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The report of the Veteran's March 2000 physical examination for service entrance notes that the Veteran exhibited no psychiatric abnormalities.  As PTSD was not identified in the March 2000 report of physical examination for service entrance, the presumption of soundness with regard to PTSD attaches.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  

An October 2002 Report of Mental Status Evaluation (DA Form 3822-R) relates that the Veteran was diagnosed with "PTSD, [existed prior to service]."  The Army physician did not advance any findings to support the determination that the diagnosed PTSD existed prior to service or address the March 2000 physical examination for service entrance showing no psychiatric abnormalities.  

The report of a November 2010 VA psychiatric examination states that the claims file was not available for review.  The Veteran was diagnosed with PTSD and a major depressive disorder.  The examiner commented that "she appears to be experiencing a current major depressive episode and PTSD related to significant childhood abuse and recent traumatic event, being thrown out of a building."  The VA psychologist did not note or otherwise address the in-service PTSD diagnosis.  Given the cited deficiency and in the absence of a contemporaneous review of the claims file, the Board finds that the November 2010 VA psychiatric examination report is of limited probative value.  

The record is devoid of clear and unmistakable evidence showing that PTSD both preexisted service entrance and was not aggravated by active service.  Therefore, the Board finds that the presumption of soundness as to PTSD has not been rebutted.  

PTSD was initially diagnosed during active service and again diagnosed at a post-service VA psychiatric examination.  Therefore, the Board finds the evidence is in at least equipoise as to whether PTSD originated during active service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


